DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance:   The prior art of record either in single or in combination failed to anticipate or render obvious the limitations of wherein a height position of the die pad differs from a height position of the lead, wherein one side of the first electrode terminal and one side of the second electrode terminal face each other, where a spatial distance between the first electrode terminal and the second electrode terminal is shortest, and wherein the one side of the first electrode terminal and the one side of the second electrode terminal are chamfered into a C-surface or a R-surface to increase the spatial distance in combination with the other claim limitations as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL ROMAN whose telephone number is (571)272-6369.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL ROMAN
Primary Examiner
Art Unit 2817



/ANGEL ROMAN/Primary Examiner, Art Unit 2817